DETAILED ACTION
Applicant’s amendment submitted on June 22, 2022 in response to the Office action (OA) mailed on March 24, 2022  (“the previous OA”)  have been fully considered. 

Support for claim 1 amendment can be found on page 8 (#14 embodiment) of US Patent application Publication 20200198292 A1 of the present application (“the published application”).  Support for amendment to claim 9 can be found in paragraph 0052 of the published application.  Support for new claim 16 can be found on page 10 (#40 embodiment) of the published application.  Support for claim 17 cab be found on page 10 (#42 embodiment) of the published application.  Support for claim 18 can be found on page 10 (#48 embodiment) of the published application.  Support for claim 19 can be found on page 11 (#77 embodiment) of the published application.  Support for claim 20 can be found on page 10 (#43 embodiment) of the published application. 

In view of applicant’s amendment, the objection to claims is withdrawn. 

In view of applicant’s amendment, the rejection of claim 11 under 35 USC 112(b) and the rejection of claims 5-6 under 35 USC 112(d) are withdrawn.  The rejection of claim 10 under 35 USC 112(b) is partially withdrawn. 

In view of applicant’s amendment to claims 1 and 9,  the rejection of claims 1-5 and 7-13 under 35 USC 103 as being unpatentable over Bartusiak et al. (WO 2013016182 A2; US 20140138025 A1 is relied upon as equivalent document in the rejection) in view of Ogawa et al. (US 5916980) is modified.  Further, in view of applicant’s new claims, a new rejection under 35 USC 103 over Bartusiak et al. (WO 2013016182 A2; US 20140138025 A1) in view of Ogawa et al. (US 5916980), and He et al. (US 20140275368 A1) is made. 

The obviousness type double patenting rejection over U.S. Patent No. 10611123 B2 to Henna et al. is modified in view of applicant’s amendment. 
   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 10, this claim recites “R1 and R2 are covalently bonded to one another to make, together with the carbon atom to which they are attached, cyclohexyl, methyl…or tetramethyl cyclohexyl”.  It is unclear what is meant by this recitation.  For example, it is unclear if applicant is claiming that R1 and R2 are “cyclohexyl, methyl…or tetramethyl cyclohexyl” as recited in claim. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bartusiak et al. (WO 2013016182 A2; US 20140138025 A1 is relied upon as equivalent document in the rejection) in view of Ogawa et al. (US 5916980). 

As to claims 1 and 13, Bartusiak discloses a masking tape (article) (0001) comprising a backing (substrate) having a first major surface and a second major surface, a pressure sensitive adhesive (PSA) disposed on the first major surface of the backing (0021), and a low adhesion backsize (LAB- release layer) is provided on the first major surface of the backing (0049).   Bartusiak further discloses that the LAB can include silicone-containing polymers and silicone containing material (0050 and 0055). 

Further, s to claim 1, Bartusiak discloses PSA based on (meth)acrylic polymers, and natural or synthetic rubbers, silicones etc. (0045).

As to claim 1, the difference between the claimed invention and Bartusiak is that Bartusiak is silent as to disclosing silicone-carbonate polymer in the release layer (LAB of Bartusiak).

Ogawa discloses polycarbonate resin composition comprising a novel polycarbonate polymer having polysiloxane structural unit, or a mixture of the novel polycarbonate polymer and an ordinary diorganopolysiloxane (column 1, lines 5-10).  Further, Ogawa discloses modified polycarbonate resin composition for preparing molded articles having excellent transparency, abrasion resistance, and release properties (column 2, lines 10-15). The novel polycarbonate polymer having polysiloxane structural unit as disclosed by Ogawa is interpreted to suggest the claimed silicone-carbonate polymer. 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select the polycarbonate resin composition of Ogawa containing the novel polycarbonate polymer having polysiloxane structural unit, and use it as a LAB in the invention of Bartusiak, given that polycarbonate composition of Ogawa has excellent transparency, abrasion resistance, and release property. 

As to claim 2, Bartusiak discloses presence of a primer on the first major side and/or the second major side of the backing (0073). 

As to claims 3-5, Bartusiak discloses that the backing is e.g. polyethylene, polypropylene, and nylon (0036). 

As to claims 7-12, the polycarbonate polymer disclosed in Example 1 of Ogawa at column 14, lines 25-60 is reproduced below by the examiner annotating the relevant claimed elements:

    PNG
    media_image1.png
    415
    1244
    media_image1.png
    Greyscale


As to claim 7, a person having ordinary skill in the art would recognize that the above-mentioned polycarbonate polymer of Ogawa contains at least one silicone portion having the claimed structure, wherein R is -CH3 (organic moiety) and the degree of polymerization is at least 1.

As to claim 8, a person having ordinary skill in the art would recognize that the silicone portion in the above-mentioned novel carbonate polymer of Ogawa contains polydimethylsiloxane. 

As to claim 9, person having ordinary skill in the art would recognize that the above-mentioned novel carbonate polymer of Ogawa contains at least one carbonate portion, wherein R’ is an aromatic diradical, and m is at least 1.  It is submitted that while Ogawa does not explicitly disclose whether m is no less than 100 as claimed, it is submitted that no evidence is made of record that would show that m value of no less than 100 is critical.  Ogawa as set forth previously discloses carbonate polymer with m as being at least 1.  Absent any new and unexpected result, a person having ordinary skill in the art would have found it obvious to arrive at suitable value of m, including the claimed, motivated by the desire to form silicone carbonate polymer having suitable molecular weight by adjusting e.g. value of m so that the silicone carbonate polymer can be used in the release coating. 

As to claims 10-12, a person having ordinary skill in the art would recognize that the R’ in the above-mentioned polycarbonate polymer of Ogawa is represented by Formula (III) (R1, R2 = C3 alkyl i.e. -CH3, R3, R4 = H) and Formula (VII).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bartusiak et al. (WO 2013016182 A2; US 20140138025 A1 is relied upon as equivalent document in the rejection) in view of Ogawa et al. (US 5916980) as applied to claim 4 above, and further in view of Kumar et al. (US 6541109 B1).

Bartusiak is silent as to claim 6.

Kumar discloses release coating formulations (abstract).  The release coatings of Kumar can be used as backsize for adhesive tapes (column 14, lines 55-60).  Kumar further discloses that the release coating can be applied on substrates including polyimide (column 14, lines 47). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select any of the substrates of Kumar including polyimide, motivated by the desire to formulate the tape of Bartusiak using polyimide substrate to which a LAB can be applied. 


Claim 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bartusiak et al. (WO 2013016182 A2; US 20140138025 A1 is relied upon as equivalent document in the rejection) in view of Ogawa et al. (US 5916980) as applied to claim 13 above, and further in view of Mathna et al. (US 4729518).

Bartusiak is silent as to disclosing claims 14-15.

Mathna discloses a tape dispenser comprising a housing including a hub, a roll of tape journaled on the hub (abstract).  Mathana further discloses that the tape roll comprises a core (roller) having a through opening defined by a cylindrical inner surface and a length of tape wound around the core (column 2, line 65 to column 3, lines 1-5).  Further, Mathana discloses that the dispenser includes a cutter (cutting element) (column 3, lines 30-31).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to wound a tape around a roller in the and to provide a cutting element as disclosed by Mathana, motivated by the desire to securely store the tape in a roll and to cut the tape when needed using the cutter. 


Claim 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bartusiak et al. (WO 2013016182 A2; US 20140138025 A1 is relied upon as equivalent document in the rejection) in view of Ogawa et al. (US 5916980) as applied to claim 1 above, and further in view of He et al. (US 20140275368 A1).

Bartusiak is silent as to disclosing claims 16-20.

He discloses blended polycarbonate compositions comprising one or more polycarbonate polymers, polycarbonate/siloxane copolymers, a mineral filler, and an alkyl sulfonate salt having improved mold release properties (0001).   

As to claims 16 and 17, He discloses that the polycarbonate-polysiloxane block copolymer comprises from about 15 wt% to about 25 wt% of siloxane (0155).  This disclosure of He is interpreted to suggest claimed amount of silicone.  Given that the claimed amount of silicone (no less than 5 wt% and no less than 50 wt%) overlap or lie within the amount disclosed by He, a prima facie case of obviousness exists. MPEP 2144.05 (I).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select the amount of silicone as claimed and as rendered obvious by He, given that it has been recognized in the art that such silicone amounts are known in the formation of silicone carbonate polymers that are useful in formation of compositions having release characteristic.  

As to claims 18 and 19, He discloses that the composition contains polycarbonate-polysiloxane copolymer in the amount of about 0 wt% to about 25 wt% relative to the total weight of the composition (0150).  Given that the claimed amount of silicone carbonate polymer (not less than 5wt% and not less than 77.5 wt%) overlap or lie within the amount disclosed by He, a prima facie case of obviousness exists. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select the amount of silicone carbonate polymer as claimed and as rendered obvious by He, given that it has been recognized in the art that such silicone carbonate polymer amounts are known in the formation of compositions having release characteristic.

As to claim 20, He discloses commercially available polycarbonate-siloxane copolymer having Mn of 17,800 (0149), which is within the range of 10,000-250,000 Daltons as claimed. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use silicone carbonate polymer having Mn as claimed and as disclosed by He, given that it has been recognized in the art that such silicone carbonate polymer are known in the formation of compositions having release characteristic.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10611123 B2 to Henna et al. in view of Bartusiak et al. (WO 2013016182 A2; US 20140138025).  

Claims 1-20 of the Henna generally renders obvious claimed invention except that claims of Henna do not explicitly disclose “wherein the pressure sensitive adhesive comprises at least one of (meth)acrylic polymers…and silicone elastomers” as recited in claim 1. 
Bartusiak discloses a masking tape (article) (0001) comprising a backing (substrate) having a first major surface and a second major surface, a pressure sensitive adhesive (PSA) disposed on the first major surface of the backing (0021), and a low adhesion backsize (LAB- release layer) is provided on the first major surface of the backing (0049).   Bartusiak further discloses PSA based on (meth)acrylic polymers, and natural or synthetic rubbers etc. (0045).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select any of the PSAs disclosed by Bartusiak including the PSAs based on (meth)acrylic polymers, and natural or synthetic rubbers, and used it in the claims of the present application, motivated by the desire to form the article of Henna’s patent using suitable PSAs. 


Response to Arguments

Applicant's arguments filed on June 22, 2022 have been fully considered but they are not persuasive.

With respect to the rejection of claims 10-12 under 35 USC 112(b), applicant submits that R1 and R2 and the carbon atoms to which they are attached form the specifically claimed cyclic structure (VI) e.g. cyclohexyl.  Page 7 of the amendment. 

In response, the examiner respectfully submits that it is unclear from applicant’s response whether applicant intends to claim that R1 and R2 can be e.g. cyclohexyl.  If R1 and R2 represent cyclohexyl, methyl cyclohexyl…tetramethyl cyclohexyl (see claim 10), then claim language “R1 and R2 are covalently bonded…tetramethyl cyclohexyl” could be replaced with “R1 and R2 are selected from the group consisting of cyclohexyl…and tetramethyl cyclohexyl”.  Appropriate clarification is requested. 

With respect to the 35 USC 103 rejection of claims 1-5 and 7-13 as being unpatentable over Bartusiak et al. (WO 2013016182 A2; US 20140138025 A1) in view of Ogawa et al. (US 5916980), applicant argues that the resin composition of Ogawa is useful for molding materials.  According to applicant, Ogawa is silent as to disclosing adhesive and more specifically PSA. Applicant argues that one skilled in the art would appreciate that “release properties” that are “useful for molding materials” i.e. such that the molding material releases from a mold are not synonymous with release properties for PSA.  As such, one skilled in the art would not utilize the polycarbonate polymer of Ogawa as a release layer for a PSA.  Page 8 of the amendment. 

The examiner respectfully disagrees.  First, it is acknowledged that Ogawa does not disclose PSA.  However, Ogawa discloses that modified polycarbonate resin composition for preparing molded articles having excellent transparency, abrasion resistance, and release properties (column 2, lines 10-15). Further, Bartusiak discloses that the LAB can include silicone-containing polymers and silicone containing material (0050 and 0055). Second, as to applicant’s argument that one skilled in the art would appreciate that “release properties” that are “useful for molding materials” i.e. such that the molding material releases from a mold are not synonymous with release properties for PSA, it is respectfully submitted that this argument is based on applicant’s personal opinion and without any factual evidence on the record.  Specifically, at present, the claimed invention recites a release layer comprising a generic silicone-carbonate polymer. Further, the claimed invention does not set forth any specific value of the release property that is unobvious from the from the prior art of Ogawa.  Accordingly, applicant’s argument is not found persuasive. 

With respect to the double patenting rejection, applicant submits that a Terminal Disclaimer was e-filed.  Page 9 of the amendment.
In response, the examiner respectfully submits that a Terminal Disclaimer was not e-filed.  As such, the double patenting rejection is maintained. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467. The examiner can normally be reached Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANISH P DESAI/Primary Examiner, Art Unit 1788
October 3, 2022